DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2021 has been entered.

Drawings
The drawings were received on 8/13/2021.  These drawings are accepted.

 Allowable Subject Matter
Claims 1-4, 6, 9-15, 17, and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claims, as amended, Examiner agrees with Applicant’s arguments (see pages 8-9 of “Remarks” filed 8/13/2021).
Regarding independent claim 1, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A silicon photonic-to-optical fiber mode converter, comprising:

a trident waveguide structure formed onto the supporting silicon structure and having a length and a width and comprising:
a main waveguide having an inverse taper structure wherein a width Wcenter of the waveguide gradually reduces along a direction of light propagation to a small value at an end tip thereof; and
a pair of adjacent waveguides positioned on opposed sides of the main waveguide, each adjacent waveguide having a width Wside that gradually increases along the direction of light propagation to a larger value at an end tip thereof; wherein:
the main waveguide and the pair of adjacent waveguides terminating along a common facet interfacing, and aligned with, a central region of an end facet of an optical fiber having a diameter greater than the width of the trident waveguide structure; and
the pair of adjacent waveguides configured and positioned to shape a mode of the light propagating through the main waveguide along the direction of the light propagation.
Regarding independent claim 11, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
An optical light mode converter, comprising: 
a supporting silicon structure; and 
a waveguide structure formed on the supporting silicon structure and comprising: 
a main waveguide having an inverse taper structure wherein a width Wcenter of the main waveguide reduces along a direction of light propagation through the main waveguide; and 
at least one adjacent waveguide separated from the main waveguide by a width Wspacing and having a width Wside that increases along the direction of light propagation through the main waveguide; wherein 
the main waveguide and the at least one adjacent waveguide terminate along a common facet of the waveguide structure, the common facet interfacing, and aligned with, with an edge facet of an optical fiber external to the supporting silicon structure and having a diameter greater than a width of the waveguide structure; and 
the at least one adjacent waveguide configured to adiabatically shape a mode of the light propagating through the main waveguide along the direction of the light propagation in a low-loss, polarization-independent, and broad band manner irrespective of a given misalignment tolerance between the waveguide and the edge structure external to the supporting silicon structure.
Regarding independent claim 21, as amended, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A mode converter, comprising: 
a supporting silicon structure; 
a main waveguide formed on the supporting silicon structure having an inverse taper structure wherein a width of the waveguide reduces along a direction of light propagation; and 
first and second adjacent waveguides formed on opposite sides of the main waveguide and each having a width that that increases along the direction of light propagation; wherein: 
the main waveguide and the first and second adjacent waveguides terminating along a common facet that interfaces an optical fiber having a diameter greater than a combined width of the main waveguide and the first and second adjacent waveguides; and 
the adjacent waveguides configured to adiabatically shape a mode of the light propagating through the main waveguide along the direction of the light propagation.
Claims 2-4, 6, 9-10, 12-15, 17, and 19-20 are allowable by virtue of their dependency. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883